DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  With respect to claims 1 and 10, Applicant points to area(s) of the disclosure allegedly providing support for the limitations of claims 1 and 10 as amended. However, the disclosure, in the areas Applicant cites to appear to provide support for an increase in hole size and decrease in back pressure restriction relative to a different (i.e. prior art) plate (that is not disclosed), not providing “for a decrease in velocity”, “less impact force of the impingement jets on and an increase of heat transfer at the IQF food products is provided by the diameter of the plurality of openings and a decrease in the back pressure restriction in the circulation path such that the IQF food products are not displaced from the conveyor” or providing “for a decreasing velocity”, “wherein providing openings with an increased diameter and producing a decrease in the back pressure restriction in the circulation path creates less impact force of the impingement jets on and increases heat transfer at the IQF food products by the increased diameter of the plurality of openings and decreasing the back pressure restriction in the circulation path such that IQF food products are not displaced from the moving substrate” in the inventive plate.  
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  As discussed above, the areas of the disclosure Applicant cites to appear to provide support/relation for a decrease in velocity, an increase in hole size, and decrease in back pressure restriction relative to a different (i.e. prior art) plate, and do not provide reference with respect to the inventive plate.  Applicant would need to adjust the language to provide a definite reference point to overcome the rejections.  
Applicant’s arguments with respect to the prior art rejections have been considered but they are not persuasive.  To alleviate Applicant’s earlier concerns and to better inform Applicant regarding the state of the art, Examiner’s rejections concerning the claimed ranges were previously updated to include support and motivations directly from the prior art in the previous Office Action.  These rejections are maintained below. Examiner notes that the limitation Applicant bases the majority of the argument about the final clause in each independent claim which remain both unclear and directed at new matter.  Examiner cannot find arguments based on these limitations convincing.  Regarding Applicant’s arguments, beginning page 12, that Newman fails to disclose an impingement plate that provides back pressure restriction, Examiner notes that Applicant mischaracterizes Examiner’s rejection by citing only the portion of the reference not discussing the impingement plate and its function.  Examiner also notes that “while the back pressure restriction is decreased in the circulation path” due to “an increase in the diameter of the plurality of openings” is not recited in the claim.  Regarding Applicant’s arguments concerning the specific open area in aggregate, Examiner notes the range disclosed by Newman is within 1% of the claimed range and that Examiner has provided clear motivation for the change suggested by Shefsiek.  Further regarding Applicant’s argument that Examiner has mischaracterized Shefseik, Examiner respectfully notes that Applicant has not explained why “total active area” and “open area in aggregate” would not be synonymous.  Regarding Brandt hole being provided to withdraw air from the treatment zone, Examiner notes that the areas relied upon in the cited portions of Brandt are applying cryogen to the product. Regarding Brandt not meeting the cross-sectional area, Examiner recommends that Applicant convert the diameters to cm, divide by 2 to arrive at radius, and apply the formula for area of a circle to arrive at the claimed areas.   Similarly, regarding the claimed back pressure, Examiner recommends converting from psi to Pa.  Regarding there being no motivation to combine, especially since Newman discloses that increased pressure of the impingement jects is used to increase heat transfer, Examiner notes that the portion of Newman (column 1, lines 61-63) discusses velocity, and specially also discusses that too much velocity would be undesirable, thus Newman does not disclose subject matter opposite from that claimed.   Applicant seems to be ignoring that pressure, velocity, and area may be separately controlled to arrive at desired heat transfer rates.  Applicant finally argues that increased diameter of holes in combination with decreased back pressure restriction creates less impact force on the IQF food products (which would be expected) still increases heat transfer of the IQF food products.  Applicant reiterates the citation from Newman related to velocity to argue that the references perform the opposite of what is claimed.  This is not persuasive, since, as stated above, pressure, velocity, and area may be separately controlled to arrive at desired heat transfer rates.  For example, applying fluid at the same velocity through a larger hole may increase the mass flow rate which would predictably result in increased heat transfer.  Accordingly, based upon Examiner’s pointing to specific support and motivation in the prior art for the claimed ranges, Examiner maintains the rejections below, modified where appropriate as necessitated by the Amendment.  If Applicant believes discussion with the Examiner would aid in advancing prosecution, Applicant is encouraged to contact the Examiner to schedule an interview using the contact information at the end of this Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “for a decrease in velocity” and “less impact force of the impingement jets on and an increase of heat transfer at the IQF food products is provided by the diameter of the plurality of openings and a decrease in the back pressure restriction in the circulation path such that the IQF food products are not displaced from the conveyor”.  Applicant’s disclosure does not appear to provide support for “for a decrease in velocity” and “less impact force of the impingement jets on and an increase of heat transfer at the IQF food products is provided by the diameter of the plurality of openings and a decrease in the back pressure restriction in the circulation path such that the IQF food products are not displaced from the conveyor”.  Accordingly, these limitations add new matter to the disclosure.  Should Applicant disagree and wish to traverse, Applicant is encouraged to point out the specific area(s) of the disclosure providing support for the added limitations.  Claims 8 and 9 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 10, 15, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 has been amended to recite “for a decreasing velocity” and “wherein providing the openings with an increased diameter and providing a decrease of the back pressure restriction for in the circulation path creates less impact force of the pressurized impingement jets on and increases heat transfer at the IQF food products by the increased diameter of the plurality of openings and decreasing the back pressure restriction in the circulation path such that the IQF food products are not displaced”.  Applicant’s disclosure does not appear to provide support for “for a decreasing velocity” or “providing the openings with an increased diameter and providing a decrease of the back pressure restriction for in the circulation path by the increased diameter of the plurality of openings and decreasing the back pressure restriction in the circulation path such that the IQF food products are not displaced”.  Accordingly, these limitations add new matter to the disclosure.  Should Applicant disagree and wish to traverse, Applicant is encouraged to point out the specific area(s) of the disclosure providing support for the added limitations.  Claims 15, 16, and 18 are rejected insofar as they are dependent on claim 10, and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “for a decrease in velocity of the mixture”  and “less impact force of the impingement lets on and an increase of heat transfer at the IQF food products is provided by the diameter of the plurality of openings and a decrease in the back pressure restriction in the circulation path such that the IQF food products are not displaced from the conveyor”.  It appears that this limitation refers to a quantity that is variable, i.e. “a decrease in velocity” with respect to what? “less impact force” with respect to what? “a decrease in the back pressure” compared to what?  A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  Examiner has attempted to apply prior art to the claim as best it can be understood as presented, but notes that it is not understood what structure Applicant intends to claim (see new matter rejection above).  Claims 8 and 9 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 10, 15, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has been amended to recite “for a decreasing velocity” and “wherein providing the openings with an increased diameter and providing a decrease of the back pressure restriction for in the circulation path creates less impact force of the pressurized impingement jets on and increases heat transfer at the IQF food products by the increased diameter of the plurality of openings and decreasing back pressure restriction in the circulation path such that the IQF food products are not displaced from the moving substrate”. It appears that these limitations refer to a quantity that is variable, i.e. “decreasing velocity” compared to what? “providing the openings with an increased diameter and providing a decrease of the back pressure restriction for in the circulation path” compared to what?, and “by the increased diameter of the plurality of openings and decreasing the back pressure restriction” compared to what?. A claim may be rendered indefinite by reference to an object that is variable. In this case, increased/decreased with respect to what?  See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  Examiner has attempted to apply prior art to the claim as best it can be understood as presented, but notes that it is not understood what Applicant intends to claim (see new matter rejection above).  Claims 15, 16, and 18 are rejected insofar as they are dependent on claim 10, and therefore include the same error(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 6,434,950: cited by Applicant) in view of Brandt (US 2007/0214679: previously cited) and Shefsiek (US 2006/0046222: previously cited).
Regarding claim 1, Newman et al. discloses an impinger for cooling or freezing individually quick frozen (IQF) food products, comprising: an impingement plate (see at least Figure 5, impingement plate #17) for use with the IQF food products (see at least Abstract: Examiner notes that “for use with individually quick frozen (IQF) products” is absent from the disclosure but that the limitation represents an intended use recitation that fails to structurally limit the apparatus), the impingement plate including a plurality of openings for directing impingement jets of a mixture selected from the group consisting of gas and solid cryogen and gas and liquid cryogen from a circulation path toward the IQF food products transported on a conveyor (see at least Figure 5, impingement plate #17 with plurality of holes; conveyor belt #16, column 3, lines 24-26; lines 44-48; column 4, lines 1-6: Examiner also directs Applicant to MPEP 2115 regarding material or article worked upon in an apparatus claim regarding the IQF products), and wherein the impingement plate provides a back pressure restriction in the circulation path for a decrease in velocity of the mixture (see at least column 4, lines 6-14: Examiner notes that “for a decrease in velocity of the mixture” is considered an intended use functional recitation (see MPEP 2114).  
Newman et al. does not disclose wherein a cross-sectional area of the plurality openings is within a range of 2.8 cm2 to 20.5 cm2, and wherein each of the openings is a hole having a shape selected from the group consisting of circular, polygonal, hexagonal, and octagonal, and having a diameter in a range of 1.9 to 5.1 centimeters.
Newman et al., does, however, disclose circular holes having a diameter of ½ inch (1.27 cm), which falls just below the claimed ranges for diameter and cross-sectional area.  
Brandt teaches another impinger wherein a cross-sectional area of a plurality openings is within a range of 2.8 cm2 to 20.5 cm2, and wherein each of the openings is a hole having a shape selected from the group consisting of circular, polygonal, hexagonal, and octagonal, and having a diameter in a range of 1.9 to 5.1 centimeters (see at least paragraph [0012]: the impingement nozzles and holes fall within the claimed range for area and diameter).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention provide the holes in the impingement plate of Newman et al. with wherein a cross-sectional area of the plurality of openings is within a range of 2.8 cm2 to 20.5 cm2, and wherein each of the openings is a substantially circular hole having a diameter in a range of 1.9 to 5.1 centimeters, as taught by Brandt, to improve the impinger of Newman et al. by reducing turbulence (see at least Brandt paragraph [0002]).  
Newman et al. does not disclose and wherein the back pressure restriction is of 220 to about 475 Pa.  
Brandt teaches another impinger wherein wherein the back pressure restriction is of 220 to about 475 Pa (see at least paragraph [0035]: the pressures discussed fall within the claimed range). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the impinger of Newman et al. with wherein the impingement plate provides a back pressure restriction in a circulation path of 220 to 475 Pa, as taught by Brandt, to improve the impinger of Newman et al. by reducing turbulence (see at least Brandt paragraph [0002]).  
Newman et al. does not disclose an open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate, though Examiner notes that Newman et al. further discloses an open area in aggregate of approximately 3% to 6% (see at least column 5, lines 32-36), 
Shefsiek teaches another impinger for food chilling having open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate (see at least paragraphs [0004]; [0057]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the impinger of Newman et al. with wherein the openings comprise an open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate, as taught by Shefsiek, to improve the impinge of Newman et al. by reducing process noise and reducing energy consumption (see Shefsiek paragraph [0057]).
Newman et al. as modified above further discloses and less impact force of the impingement jets on and an increase of heat transfer at the IQF food products is provided by the diameter of the plurality of openings and a decrease in the back pressure restriction in the circulation path such that the IQF food products are not displaced from the conveyor (to the extent the structure(s) meet the claim, the combination will inherently meet the limitation as best it can be understood (see also motivations to combine, above)).  

Regarding claim 8, Newman et al. further discloses wherein the hole for each one of the plurality of the openings is selected from the group consisting of a punched hole and a chamfered hole (see at least column 2, lines 54-55).

Regarding claim 9, Newman et al. further discloses further comprising a vibrator mounted for co-action with the impingement plate (see at least column 5, lines 55-67).

Claims 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 6,434,950: cited by Applicant) in view of Newman et al. ‘576 (US 2013/0125576: cited by Applicant), Brandt (US 2007/0214679: previously cited), and Shefsiek (US 2006/0046222: previously cited).
Regarding claims 10 and 15, Newman et al. discloses a process for cooling or freezing within a housing chamber (see at least Abstract), comprising: transporting products on a moving substrate within the chamber (see at least conveyor #16; Abstract); mixing a composition selected from the group consisting of a gas with solid cryogen, and a gas and liquid cryogen to form a mixture in a circulation path (see at least column 3, lines 24-26; lines 44-48; column 4, lines 1-6); directing the mixture to an impinger (see at least column 3, lines 24-26; lines 44-48; column 4, lines 1-6), the impinger comprising an impingement plate including openings therein providing pressurized impingement jets of the mixture (see at least Figure 5, impingement plate #17 with plurality of holes; column 3, lines 24-26; lines 44-48; column 4, lines 1-6), and providing a back pressure restriction in the circulation path for a decreasing velocity of the mixture with the impingement plate (see at least column 4, lines 6-14: Examiner notes that “for a decreasing velocity of the mixture” is considered an intended use functional recitation (see MPEP 2114)); and selectively directing the pressurized impingement jets of the mixture from the openings of the impingement plate toward the products transported on the moving substrate (see at least column 4, lines 26-36).
Newman et al. is silent regarding the products the process is for and acting on individually quick frozen (IQF) food products.
However, Newman et al. ‘576 teaches another process for cooling or freezing within a housing chamber wherein the products the process is acting on are individually quick frozen (IQF) food products (see at least paragraph [0008]), which specifically references the known use of impingement plates of Newman et al. US 6,263,680, which is the parent of Newman et al. (see at least paragraph [0011]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the products process of Newman et al. is acting on individually quick frozen (IQF) food products, as taught by Newman et al. ‘576, since such provision is an art recognized alternative (see at least Newman et al. ‘576 paragraphs [0008], [0011]: the structure of the impingement plates specifically references Newman et al. US 6,263,680, which as discussed above is the parent of the Newman et al. reference; thus the system used in the process of Newman et al. is deemed capable of acting on IQF food products).  
Newman et al. does not disclose wherein a diameter of each opening is in a range of 1.9 to 5.1 centimeters, and wherein a cross-sectional area openings is within a cross-sectional area of the openings is within a range of 2.8 cm2 to 20.5 cm2, wherein each of the openings is a hole having a shape selected from the group consisting of circular, polygonal, hexagonal, and octagonal.
Newman et al., does, however, disclose circular holes having a diameter of ½ inch (1.27 cm), which falls just below the claimed ranges for diameter and cross-sectional area.
 Newman et al. ‘576 further teaches hole size of 6-60 mm which overlaps the claimed range (see at least paragraph [0010]). Brandt teaches another impinger wherein a diameter of each opening is in a range of 1.9 to 5.1 centimeters, and wherein a cross-sectional area of a plurality openings is within a range of 2.8 cm2 to 20.5 cm2, and wherein each of the openings is a hole having a shape selected from the group consisting of circular, polygonal, hexagonal, and octagonal (see at least paragraph [0012]: the impingement nozzles and holes fall within the claimed range for area and diameter).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention provide the holes in the impingement plate of Newman et al. with wherein a diameter of each opening is in a range of 1.9 to 5.1 centimeters, and wherein a cross-sectional area of the plurality of openings is within a range of 2.8 cm2 to 20.5 cm2, and wherein each of the openings is a hole having a shape selected from the group consisting of circular, polygonal, hexagonal, and octagonal, as taught by Newman et al. ‘576 and Brandt, to improve the impinger of Newman et al. by reducing turbulence (see at least Brandt paragraph [0002]).  
Newman et al. does not disclose and wherein the back pressure restriction is of 220 to about 475 Pa.  
Brandt teaches another impinger wherein wherein the back pressure restriction is of 220 to about 475 Pa (see at least paragraph [0035]: the pressures discussed fall within the claimed range). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the impinge/method of Newman et al. with wherein the impingement plate provides a back pressure restriction in a circulation path of 220 to 475 Pa, as taught by Brandt, to improve the impinger of Newman et al. by reducing turbulence (see at least Brandt paragraph [0002]).  
Newman et al. does not disclose providing pressurized impingement jets at an impingement velocity through the openings from 13.7 meters per second to 17.8 meters per second.
However, impingement velocity is a results effective variable, as recognized by Newman et al. (see column 1, lines 61-67): increased velocity will increase the heat transfer, but may also damage the product or blow it off the conveyor.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the impinge/method of Newman et al. with w providing pressurized impingement jets at an impingement velocity through the openings from 13.7 meters per second to 17.8 meters per second,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Newman et al. does not disclose an open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate, though Examiner notes that Newman et al. further discloses an open area in aggregate of approximately 3% to 6% (see at least column 5, lines 32-36), 
Shefsiek teaches another impinger for food chilling having open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate (see at least paragraphs [0004]; [0057]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the impinge/method of Newman et al. with wherein the openings comprise an open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate, as taught by Shefsiek, to improve the impinge of Newman et al. by reducing process noise and reducing energy consumption (see Shefsiek paragraph [0057]).
Newman et al. as modified above further discloses wherein providing the openings with an increased diameter and decreasing the back pressure restriction in the circulation path creates less impact force of the pressurized impingement jets on and increases heat transfer at the lQF products by the increased diameter of the plurality of openings and decreasing the back pressure restriction in the circulation path such that the IQF food products are not displaced from the moving substrate (to the extent the structure(s) meet the claim, the combination will inherently meet the method step limitation as best it can be understood).

Regarding claim 18, Newman et al., as modified by Newman et al. ‘576 to act on the IQF food products, further discloses further comprising re-circulating the mixture into the impinger after impingement onto the IQF food products (see at least Newman et al. Figures 1-2, intake cone #34 of impeller #32; column 3, line 66 through column 4, lines 1-3; column 4, lines 11-13).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. in view of Newman et al. ‘576, Brandt, and Shefsiek as applied to claim 10, above, and further in view of Newman et al. ‘327 (US 6,877,327: previously cited) .
Regarding claim 16, Newman et al. does not disclose wherein said mixing further comprises at least partially mixing the mixture within an at least partially enclosed impingement hood positioned above the moving substrate, the impingement hood comprising a shell supporting the impinger, and the shell accommodating an impeller for directing the mixture to the impinger.
Newman et al. ‘327 teaches another process for cooling or freezing products within a housing chamber, wherein mixing comprises at least partially mixing the mixture within an at least partially enclosed impingement hood positioned above the moving substrate, the impingement hood comprising a shell supporting the impinger, and the shell accommodatingan impeller for directing the mixture to the impinger (see at least column 2, lines 17-31; impeller #29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the process of Newman et al. in view of Newman et al. ‘576 with wherein said mixing further comprises at least partially mixing the mixture within an at least partially enclosed impingement hood positioned above the moving substrate, the impingement hood comprising a shell supporting the impinger, and the shell accommodating an impeller for directing the mixture to the impinger, as taught by Newman et al. ‘327, to improve the process of Newman et al. in view of Newman et al. ‘576 by increasing the amount of heat transfer from the product to the cryogen (see at least Newman et al. ‘327 column 3, lines 50-53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763